This is an attempted appeal from a judgment of the district court of Murray county discharging the defendant A.C. Bunch on a charge of unlawful possession of narcotic drugs. A transcript of the record and case-made were filed in this court on January 16, 1922. No petition in error was attached thereto, as required by section 2814, Compiled Statutes 1921. Neither has any brief been filed in behalf of plaintiff in error, although the case has been submitted for several months.
The appeal is dismissed, for failure to diligently prosecute the same by filing petition in error and brief, as required by statute and by the rules of this court. *Page 214